[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-11216
                                                                      OCTOBER 25, 2011
                                        Non-Argument Calendar
                                                                         JOHN LEY
                                      ________________________            CLERK

                            D.C. Docket No. 2:09-cr-00038-JES-SPC-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellee,

                                                versus

DAVID ELKINS,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (October 25, 2011)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:
      David Elkins appeals pro se the denial of his postjudgment motions

challenging the special condition of his probation that requires mental health

treatment. We affirm.

      Elkins pleaded guilty to assaulting two agents of the Drug Enforcement

Administration. Psychologist Joanna Mulder diagnosed Elkins with delusional

disorder and intermittent explosive disorder, and the district court imposed a

sentence of probation with a special condition that Elkins “participate as directed

in a program of mental health treatment . . . approved by [his] Probation Officer.”

Elkins’s probation officer scheduled a meeting with Elkins after he requested

information about whether the Administration was following him in an airplane.

When Elkins failed to report to the meeting, his probation officer moved to revoke

his probation. At a revocation hearing, Elkins admitted that he had violated a term

of his probation. The district court reinstated Elkins’s sentence of probation with

the same special condition regarding mental health treatment.

      Elkins filed two motions challenging the special condition of his probation.

Elkins moved for an injunction to “protect[] him against further demands and

requests” of his probation officer “for additional psychological evaluations.” In an

affidavit attached to the motion, Elkins alleged that additional mental

examinations would violate his rights under the “[F]irst, [F]ourth, and [F]ifth”

                                         2
Amendments and he challenged Mulder’s diagnosis. Elkins also moved the

district court, under Federal Rule of Civil Procedure 60(b)(3), to reconsider the

special condition of probation. Elkins argued that the government had perpetrated

a “fraud upon the court” because he had been maliciously prosecuted by the

government and had been misdiagnosed by Mulder.

      The district court correctly rejected Elkins’s motions. Elkins failed to

challenge the special condition by appealing either his sentence of probation or the

reinstatement of his sentence following his revocation hearing. See 18 U.S.C. §§

3562(b), 3742; Fed. R. App. P. 4(b). Elkins could not move the district court to

reconsider his special condition of probation because “Rule 60(b) simply does not

provide for relief from judgment in a criminal case,” United States v. Mosavi, 138

F.3d 1365, 1366 (11th Cir. 1998).

      We AFFIRM the order that denied Elkins’s postjudgment motions.




                                         3